—Judgment unanimously affirmed. Memorandum: Defendant entered a plea of guilty in Jefferson County to a charge of attempted burglary in the third degree in connection with a break-in and theft at a convenience store in that county. He was also prosecuted in Oneida County on charges of aggravated unlicensed operation of a motor vehicle and driving while intoxicated as a felony. It was alleged that defendant burglarized the convenience store in Jefferson County and then drove into Oneida County, where he was involved in an automobile accident, resulting in his arrest on the motor vehicle charges.
The prosecution of the burglary charge in Jefferson County was not barred by the separate prosecution in Oneida County of the motor vehicle charges because the burglary and the motor vehicle offenses were not committed as part of the same criminal transaction (see, CPL 40.10 [2]; 40.40 [1]). We have examined defendant’s remaining contentions on appeal, and find them to be without merit. (Appeal from Judgment of Jefferson County Court, Clary, J.—Attempted Burglary, 3rd Degree.) Present—Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.